EXHIBIT 10.6

 

LPATH, INC.

 

AMENDED AND RESTATED 2005 EQUITY INCENTIVE PLAN

 

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

(Deferred Settlement Date)

 

Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Notice of Grant.

 

Name:

 

 

 

You have been granted XX,000 Restricted Stock Units.  Each such Restricted Stock
Unit is equivalent to one share of Common Stock of the Corporation (a “Share”)
for purposes of determining the number of Shares subject to this award.  No
Share subject to this award of Restricted Stock Units will be issued (nor will
you have the rights of a stockholder with respect to the underlying Shares)
until the vesting conditions and the settlement date described below are
satisfied.  Additional terms of this grant are as follows:

 

Date of Grant

 

 

 

 

 

Expiration Date:

 

 

 

 

 

Vesting Commencement Date:

 

 

 

Vesting Schedule:

 

The Restricted Stock Units will vest in accordance with Exhibit B, subject to
your continuing to provide Service (as defined in the Restricted Stock Unit
Agreement attached as Exhibit A hereto (the “Agreement”)) through the applicable
vesting date.

 

 

 

Settlement Date:

 

To the extent vested, Restricted Stock Units will be settled through the
issuance of shares of Common Stock, on the first to occur of: (i) the fifth
anniversary of the Date of Grant; (ii) termination of your Service; (iii)
Disability (as defined in the Agreement); (iv) death; or (v) a Corporate
Transaction (as defined in the Plan).

 

--------------------------------------------------------------------------------


 

You acknowledge and agree that this Notice of Grant and the vesting schedule set
forth herein does not constitute an express or implied promise of continued
Service for the vesting period, for any period, or at all, and shall not
interfere with your right or the Corporation’s right to terminate your Service
at any time, with or without cause.

 

This grant has been authorized by the Corporation’s Board of Directors.  If any
number in this Notice is inconsistent with that which was authorized by the
Board, then it is an error and the Corporation reserves the right to replace
this Notice with a corrected version.

 

You hereby agree to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
this Award.

 

By your signature and the signature of the Corporation’s representative below,
you and the Corporation agree that this Notice of Grant, the form of Restricted
Stock Unit Agreement attached as Exhibit A hereto, and the Lpath, Inc. Amended
and Restated 2005 Equity Incentive Plan constitute your entire agreement with
respect to this Award and may not be modified adversely except by means of a
writing signed by the Corporation and you.

 

GRANTEE:

 

LPATH, INC.

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

Print Name

 

Title

 

 

 

 

 

 

Taxpayer I.D. Number

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LPATH, INC.

 

AMENDED AND RESTATED 2005 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

(Deferred Settlement Date)

 

1.                                      Grant.  The Corporation hereby grants to
the Participant an award of Restricted Stock Units (“RSUs”), as set forth in the
Notice of Grant of Restricted Stock Units and subject to the terms and
conditions in this Agreement and the Corporation’s Amended and Restated 2005
Equity Incentive Plan (the “Plan”).  Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Restricted
Stock Unit Agreement (the “Agreement”).

 

2.                                      Corporation’s Obligation.  Each RSU
represents the right to receive a Share, to the extent vested, on the Settlement
Date.  Unless and until the RSUs vest and the Settlement Date has occurred, the
Participant will have no right to receive Shares under such RSUs.  Prior to
actual distribution of Shares pursuant to any vested RSUs, such RSUs will
represent an unsecured obligation of the Corporation, payable (if at all) only
from the general assets of the Corporation.

 

3.                                      Vesting Schedule.  Subject to paragraph
4, the RSUs awarded by this Agreement will vest according to the vesting
schedule specified in the Notice of Grant.

 

4.                                      Forfeiture upon Termination of Service. 
Notwithstanding any contrary provision of this Agreement or the Notice of Grant,
if the Participant terminates Service for any or no reason prior to vesting, the
unvested RSUs awarded by this Agreement will thereupon be forfeited at no cost
to the Corporation.  For the purposes of this Award, the term “Service” shall be
defined as follows: the provision of services to the Corporation (or any Parent
or Subsidiary) by a person in the capacity of (i) a full-time Employee, or
(ii) a consultant.  Termination of Service shall be deemed to occur upon (i) any
termination of employment by an Employee or if a full-time Employee becomes a
part-time Employee, or (ii) by termination of a consultant’s relationship with
the Corporation or a reduction in the level of services performed by the
consultant by 33% or more as compared to the services provided at the Date of
Grant.

 

5.                                      Payment after Vesting.  Any RSUs that
vest in accordance with paragraph 3 will be paid to the Participant (or in the
event of the Participant’s death, to his or her estate) in Shares on the
applicable Settlement Date; provided that to the extent determined appropriate
by the Administrator, pursuant to paragraph 12, the minimum statutorily required
federal, state and local withholding taxes with respect to such RSUs will be
paid by reducing the number of vested Shares actually paid to the Participant. 
For the purposes of this Award, the term “Disability” shall be defined as
follows: a Participant shall be considered disabled if the Participant is, by
reason of any medically determined physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under a disability plan covering Employee’s of the
Corporation.

 

--------------------------------------------------------------------------------


 

6.                                      Payments after Death.  Any distribution
or delivery to be made to the Participant under this Agreement will, if the
Participant is then deceased, be made to the administrator or executor of the
Participant’s estate.  Any such administrator or executor must furnish the
Corporation with (a) written notice of his or her status as transferee, and
(b) evidence satisfactory to the Corporation to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.

 

7.                                      Rights as Stockholder.  Neither the
Participant nor any person claiming under or through the Participant will have
any of the rights or privileges of a stockholder of the Corporation in respect
of any Shares deliverable hereunder unless and until certificates representing
such Shares will have been issued, recorded on the records of the Corporation or
its transfer agents or registrars, and delivered to the Participant or
Participant’s broker.

 

8.                                      No Effect on Employment.  The
Participant’s employment with the Corporation and its Subsidiaries is on an
at-will basis only.  Accordingly, the terms of the Participant’s employment with
the Corporation and its Subsidiaries will be determined from time to time by the
Corporation or the Subsidiary employing the Participant (as the case may be),
and the Corporation or the Subsidiary will have the right, which is hereby
expressly reserved, to terminate or change the terms of the employment of the
Participant at any time for any reason whatsoever, with or without good cause or
notice.

 

9.                                      Address for Notices.  Any notice to be
given to the Corporation under the terms of this Agreement will be addressed to
the Corporation at 4025 Sorrento Valley Blvd., San Diego, California 92121,
Attn: Stock Administration, or at such other address as the Corporation may
hereafter designate in writing or electronically.

 

10.                               Grant is Not Transferable.  Except to the
limited extent provided in paragraph 6, this grant and the rights and privileges
conferred hereby will not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and will not be subject to
sale under execution, attachment or similar process.  Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this grant, or any
right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this grant and the rights and
privileges conferred hereby immediately will become null and void.

 

11.                               Binding Agreement.  Subject to the limitation
on the transferability of this grant contained herein, this Agreement will be
binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

 

12.                               Withholding of Taxes.  When the Shares are
issued as payment for vested RSUs, the Participant will recognize immediate U.S.
taxable income if the Participant is a U.S. taxpayer.  In addition, at each
vesting date Participant will be subject to applicable employment taxes on the
value of the RSUs that become vested on that date.  If the Participant is a
non-U.S. taxpayer, the Participant will be subject to applicable taxes in his or
her jurisdiction.  The Corporation will withhold a portion of the Shares
otherwise issuable in payment for vested RSUs that have an aggregate market
value sufficient to pay the minimum federal, state and local income, employment
and any other applicable taxes required to be withheld by the Corporation with
respect to the Shares.  No fractional Shares will be withheld or issued pursuant
to the grant

 

2

--------------------------------------------------------------------------------


 

of RSUs and the issuance of Shares hereunder.  The Corporation may instead, in
its discretion, either (i) withhold any amount necessary to pay the applicable
taxes from the Participant’s salary or other amounts payable to the Participant,
with no withholding in Shares, or (ii) arrange for the appropriate number of
Shares subject to the vested portion of the Award to be sold on the open market,
if permitted by all applicable law, with the proceeds of such sale remitted to
the Corporation in an amount necessary to satisfy the minimum tax withholding
obligation of the Corporation.  In the event the withholding requirements are
not satisfied through the withholding Shares (or, through the Participant’s
salary or other amounts payable to the Participant or through the sale of Share
on the open market), no Shares will be issued to the Participant (or his or her
estate) in settlement of the RSU unless and until satisfactory arrangements (as
determined by the Administrator) have been made by the Participant with respect
to the payment of any income and other taxes which the Corporation determines
must be withheld or collected with respect to such RSUs.  By accepting this RSU,
the Participant expressly consents to the withholding of Shares and/or cash as
provided for in this paragraph 12.  All income and other taxes related to the
RSU and any Shares delivered in payment thereof are the sole responsibility of
the Participant.

 

13.                               Additional Conditions to Issuance of Stock. 
If at any time the Corporation will determine, in its discretion, that the
listing, registration or qualification of the Shares upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory authority is necessary or desirable as a condition to
the issuance of Shares to the Participant (or his or her estate), such issuance
will not occur unless and until such listing, registration, qualification,
consent or approval will have been effected or obtained free of any conditions
not acceptable to the Corporation.  The Corporation will make all reasonable
efforts to meet the requirements of any such state or federal law or securities
exchange and to obtain any such consent or approval of any such governmental
authority.

 

14.                               Plan Governs.  This Agreement and the Notice
of Grant are subject to all terms and provisions of the Plan.  In the event of a
conflict between one or more provisions of this Agreement or the Notice of Grant
and one or more provisions of the Plan, the provisions of the Plan will govern.

 

15.                               Administrator Authority.  The Administrator
will have the power to interpret the Plan and this Agreement and to adopt such
rules for the administration, interpretation and application of the Plan as are
consistent therewith and to interpret or revoke any such rules (including, but
not limited to, the determination of whether or not any RSUs have vested).  All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Corporation and all other interested persons.  No member of the Administrator
will be personally liable for any action, determination or interpretation made
in good faith with respect to the Plan or this Agreement.

 

3

--------------------------------------------------------------------------------


 

16.                               Modifications to the Agreement.  The
Participant expressly warrants that he or she is not accepting this Agreement in
reliance on any promises, representations, or inducements other than those
contained herein.  Modifications to this Agreement or the Plan can be made only
in an express written amendment executed by a duly authorized officer of the
Corporation.  Notwithstanding anything to the contrary in the Plan or this
Agreement, the Corporation reserves the right to revise the Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
the Participant, to comply with Section 409A of the Code or to otherwise avoid
imposition of any additional tax or income recognition under Section 409A of the
Code prior to the actual payment of Shares pursuant to this award of RSUs.

 

17.                               Notice of Governing Law.  This grant of RSUs
shall be governed by, and construed in accordance with, the laws of the State of
California without regard to principles of conflict of laws.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

AMENDED AND RESTATED 2005 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT VESTING

(Deferred Settlement Date)

 

The Restricted Stock Unit (“RSU”) Shares shall initially be unvested.  Grantee
shall acquire a vested interest in the RSU Shares as follows:

 

1.              No RSU Shares shall vest unless and until the Grantee has
completed 12 months of Service (as defined in the Plan) measured from the
Vesting Commencement Date (“Initial Service Period”).

 

2.              Upon the completion of the Initial Service Period specified
above, 25% RSU Shares shall become vested.

 

3.              The remaining RSU Shares shall vest in a series of successive
equal quarterly installments over each of the following 12 quarters of Service
completed by the Grantee after the Initial Service Period specified above.

 

4.              In no event shall any additional RSU Shares vest after Grantee’s
cessation of Service.

 

5

--------------------------------------------------------------------------------